Citation Nr: 0120960	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date prior to August 22, 1995, 
for assignment of a 100 percent evaluation for paranoid type 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that assigned an effective date of August 22, 1995, for the 
100 percent rating that had previously been assigned for the 
veteran's service-connected psychiatric disability.  


FINDINGS OF FACT

1.  The RO has assigned an effective date of August 22, 1995, 
for a 100 percent rating for the service-connected 
schizophrenia. 

2.  An informal claim for an increased rating for paranoid 
type schizophrenia was received on July 25, 1995.  

3.  VA's diagnostic rating criteria for a 100 percent rating 
the veteran's service-connected for paranoid type 
schizophrenia were first met in June 1994.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 25, 
1995, for assignment of a 100 percent evaluation for paranoid 
type schizophrenia have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a), (b)(2) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(o)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports and considerable VA and 
private inpatient and outpatient records, as well as opinions 
from VA and private physicians.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for a 100 percent rating for schizophrenia.  The 
discussions in the rating decision, statement of the case and 
other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Service connection for schizophrenia was established by a 
rating decision in 1978.  The effective date for the grant of 
service connection was later determined by the Board to be in 
October 1973.  The initial evaluation was increased to 
50 percent disabling by the Board in 1989.  The Board notes 
that, pursuant to a communication received from the veteran 
in October 1993, a rating decision in January 1994 denied an 
increased rating for the veteran's service-connected 
schizophrenia.  That decision, however, did assign a 
temporary total disability rating based on a period of VA 
hospitalization for treatment of the disability, with 
resumption of the previously assigned 50 percent evaluation 
in December 1993.  The veteran was notified of that decision 
in February 1994 and did not appeal.  The January 1994 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c). 

On August 22, 1995, a communication was received from the 
veteran requesting an increased rating for his service-
connected schizophrenia.  A rating decision in January 1996 
denied that claim.  The veteran initiated an appeal of that 
decision and he was furnished with a statement of the case.  
Further, timely communication was received from the veteran 
constituting a substantive appeal of the January 1996 
decision.  

In May 1997, a rating decision increased the rating for the 
veteran's schizophrenia to 100 percent disabling, effective 
from February 21, 1997, based on a letter from a private 
physician that was dated on that date.  After receiving 
additional medical evidence, another rating decision in May 
1998 continued the 100 percent rating for the disability and 
a supplemental statement of the case to that effect was 
issued in July 1998.  In October 1998, further communication 
was received from the veteran stating his belief that the 
100 percent rating should be effective from 1971.  

A rating decision in January 2000 again addressed the issue 
of the proper effective date for the 100 percent evaluation.  
The RO determined that a July 1998 supplemental statement of 
the case had been in error in failing to advise the veteran 
that the assignment of a 100 percent rating terminated his 
appeal and to provide him with his appellate rights 
concerning the effective date issue.  Accordingly, the RO 
again considered the issue of the proper effective date for 
the 100 percent rating and, on the basis of all of the 
evidence, assigned August 22, 1995-the date of receipt of 
the veteran's most recent claim for an increased rating-as 
the effective date for the 100 percent rating.  

As indicated, the veteran wrote the RO on August 22, 1995, 
requesting an increased rating for his service-connected 
schizophrenia.  The veteran's request included copies of 
records of a private hospitalization from June 1994 to April 
1995 for psychiatric treatment during a period of 
incarceration.  

Those records show that, on transfer to a state mental 
hospital in June 1994, the veteran was found to be 
cooperative, but he continued to hear voices.  He was able to 
"abstract on a proverb," but could not do mental 
arithmetic.  Other portions of the initial evaluation were 
"classically schizophrenic."  The examiner assigned a GAF 
score of 45 on admission.  A social service evaluation 
shortly after his hospitalization indicates that the veteran 
wanted to receive a Vocational Services assignment in 
Housekeeping after his release from incarceration in July 
1995; he was also interested in returning to work as a chef 
at the VA Medical Center where he had previously worked.  On 
a strict medication regimen during the hospitalization, the 
veteran's hallucinations disappeared.  He was noted to be 
compliant and cooperative, to participate in all scheduled 
activities, and to help his peers.  He displayed no suicidal 
behavior during the hospitalization and showed no difficulty 
getting along with the staff or peers.  At the time of 
hospital discharge (to return to incarceration) in April 
1995, the veteran was completely oriented and his speech was 
clear and coherent.  His thought processes were well 
organized and goal directed without any evidence of looseness 
of associations or tendency to derail.  No delusions were 
elicited and the veteran denied hallucinations.  No suicidal 
or homicidal thoughts were expressed.  His judgment was fair 
and his insight was noted to be good.  The examiner commented 
that the veteran's symptoms of mental illness were in 
remission and that his level of functioning was "adequate."  
She assigned a GAF score of 50.  

On VA assessment during a clinic visit on July 25, 1995, the 
examiner stated that the veteran was oriented, coherent, and 
cooperative, with blunted affect and slight depression.  
There was no suicidal or homicidal ideation.  The veteran's 
only symptom was faint auditory hallucinations which he 
couldn't make out.  There was no other apparent psychotic 
ideation.  

The veteran was again hospitalized at a VA facility for 
approximately 2 weeks in October 1995 for treatment of a 
recent increase in auditory hallucinations telling him to 
kill himself, which he felt were due to a friend's death.  
Outpatient records note that he also complained of decreased 
sleep, appetite, energy, and concentration.  On initial 
examination, he was cooperative and maintained appropriate 
eye contact.  There was no decrease in speech rate or volume.  
He described his mood as "fine."  The veteran's affect was 
slightly blunted.  His thought process was goal directed and 
his thought content was without suicidal ideation by the 
second day after admission.  He was able to perform serial 
sevens and to spell backwards.  The veteran's condition at 
discharge was described as "good."  The examiner assigned a 
GAF score of 60.  

The records indicate that the veteran was again hospitalized 
at a VA facility in December 1996 for evaluation and 
assessment of his psychiatric disability after having very 
recently being released from prison.  It was noted that his 
"symptoms" (hallucinations?) were minimal and vague and he 
was able to ignore them.  On mental status examination, the 
veteran was alert, oriented, coherent, and cooperative, with 
linear, goal directed thought processes.  He was slightly 
depressed, but there was no suicidal or homicidal ideation.  
No delusions were elicited and his memory and attention were 
grossly intact.  The examiner assigned a GAF score of 55.  

The veteran submitted a letter from his private physician, 
dated February 21, 1997, that stated that he had noticed a 
decline in the veteran's psychiatric condition that made it 
very difficult for him to maintain relationships and to 
function within a family setting.  Another letter from the 
physician, dated in March 1997, states that the veteran was 
totally disabled from working in any type of employment due 
to his schizophrenia and that his prognosis remained guarded.  
An April 1997 VA clinic note indicates that veteran had been 
depressed and had worsening headaches.  

In August 1997, the veteran was again hospitalized for 
treatment of increased auditory hallucinations and suicidal 
and homicidal ideation.  The examiner noted that he had not 
been taking his oral medication and had missed the last 
several months of antipsychotic injections.  A GAF score of 
40 was listed at the time of discharge.  

The records further show a subsequent VA hospitalization in 
June 1998 for similar increased symptomatology.  The examiner 
indicated that noncompliance with medication and cocaine 
abuse were complicating factors in maintaining the veteran 
out of the hospital.  On resumption of his medication, his 
symptoms generally promptly showed significant improvement.  

A VA physician wrote in October 1998 that in his opinion the 
veteran was currently disabled due to his schizophrenia and 
had been since 1979.  It was his further opinion that the 
condition was permanent.  

A comprehensive psychiatric examination was conducted in 
January 1999.  The examiner noted that the veteran could not 
pay his own bills-his mother had been appointed as his 
conservator.  He was able to take care of his grooming and 
hygiene, but spent the day reading, watching television, 
listening to the radio, and talking with family and friends.  
He was able to get along with family and friends.  The 
examiner indicated that the veteran could not focus attention 
and had difficulty making decisions because of paranoia and 
the voices.  But he had no difficulty completing household 
tasks and could follow simple oral and written instructions.  
On examination, the veteran was alert, oriented, and 
cooperative.  His speech was spontaneous, with good 
vocabulary.  His mood was euthymic and his affect was flat.  
The veteran denied feelings of hopelessness, worthlessness, 
and anhedonia.  His thoughts were logical.  The examiner 
assigned a GAF score of 55.  

The record clearly shows that the earliest communication that 
was received from the veteran and that can be construed as a 
claim for an increased rating was received on August 22, 
1995.  Also, following the January 1994 rating decision, no 
additional private treatment records were received prior to 
August 22, 1995.  

However, the July 25, 1995, VA outpatient record which 
describes the veteran's current symptoms, clinical findings, 
and treatment for his service-connected schizophrenia can be 
viewed as an informal claim for an increased rating, inasmuch 
as the veteran submitted a "formal" claim for that benefit 
approximately one month later.  The regulations provide that 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  That provision 
applies only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2000).  Therefore, it appears that an informal 
claim for an increased rating for his service-connected 
schizophrenia was received on July 25, 1995.  

The regulations also provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that in increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

As noted above, an effective date may be assigned up to one 
year prior to the date of receipt of the claim for an 
increased rating if the evidence demonstrates that an 
increase in disability occurred during that period.  It 
should be noted that, for assignment of an effective date 
earlier than the date of receipt of the claim for an 
increased rating, the increase in disability must be shown 
not more than one year prior to that date.  If the record 
demonstrates that the increase in disability occurred more 
than one year prior to the date of receipt of the claim, an 
effective date prior to the date of receipt of the claim 
cannot be assigned.  38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

The criteria that were in effect prior to November 1996 for 
rating psychotic disorders provided that a 100 percent rating 
should be assigned for active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  With 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
is warranted.  A 50 percent rating is appropriate for 
considerable impairment of social and industrial 
adaptability.  When there is definite impairment of social 
and industrial adaptability, a 30 percent evaluation is for 
assignment.  Mild impairment of social and industrial 
adaptability warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned when the psychosis is in full 
remission.  Diagnostic Code 9203.  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  For occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2000).  

It should be noted that the Board cannot assign an increased 
rating prior to November 1996 based on the revised rating 
criteria.  VAOPGCPREC 3-2000.

The Board's analysis in this case is complicated by factors 
due to the veteran's periods of incarceration.  Further, the 
record reflects significant fluctuation in the reported 
psychiatric symptomatology from mid-1994 to the present.  
Nevertheless, at the time of the veteran's transfer from 
incarceration to a state mental facility in June 1994, 
although the veteran was cooperative and able to perform some 
of the requested tasks on mental status evaluation, the 
examiner indicated that he continued to hear voices and other 
portions of the examination were "classically 
schizophrenic."  Affording the veteran's the benefit of the 
doubt, the manifestations of his schizophrenia at that time 
met the criteria for a 100 percent evaluation under the 
criteria that were then in effect.

The medical evidence shows that the veteran was hospitalized 
at a VA facility in October 1995 because of increase in his 
auditory hallucinations.  His symptoms improved during the 
hospitalization.  Since that time, the veteran's psychiatric 
symptoms have varied somewhat, but he has fairly consistently 
reported having auditory hallucinations.  Examiners have 
indicated that his recurrences have been due, at least in 
part, to his poor compliance with his medication regimen, 
which has included injections in the outpatient clinic.  
Nevertheless, examiners indicated that the veteran was 
totally disabled and his prognosis remained guarded.  

In light of the veteran's rather consistently reported 
auditory hallucinations, frequently incapacitating 
psychiatric symptomatology, and his frequent psychiatric 
hospitalizations, and affording him the benefit of the doubt, 
the Board finds that the manifestations of his service-
connected schizophrenia since June 1994 have continuously met 
the criteria for a 100 percent rating under the rating 
criteria that were in effect at that time.  

However, because the date of hospital admission in June 1994 
is more than one year before the date of receipt of the 
veteran's claim for an increased rating (July 25, 1995), the 
regulations provide that the effective date for an increased 
rating cannot be earlier than the date of receipt of the 
claim for the increase.  Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  For the reasons set forth earlier, the Board has 
found that the date of receipt of claim is July 25, 1995.  
Accordingly, July 25, 1995, is the proper effective date for 
the 100 percent rating that has been assigned for the 
veteran's service-connected schizophrenia.  


ORDER

Entitlement to an effective date of July 25, 1995, is 
warranted for assignment of a 100 percent rating for the 
veteran's service-connected paranoid type schizophrenia.  To 
this extent, the appeal is allowed.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

